BISTLINE, Justice,
concurring in the result.
I am uncomfortable with the majority’s cursory treatment of I.C. § 49-1016. On its face, that statute would appear to prohibit the use as evidence of blood samples' taken from those killed in car accidents:
The results of such tests shall be used exclusively for statistical purposes and the sample shall never be identified with the name of the deceased. Any person releasing or making public such information other than as herein prescribed, shall be guilty of a misdemeanor.
The majority reasons that I.C. § 49-1016 “does not address the issues of what use may be made of the results of other blood sample tests ordered by a coroner who is acting in the course of his [or her] statutory duties as a coroner as set forth in I.C. §§ 19-4301 et seq.” (Emphasis added.) A strong argument can be made that I.C. § 49-1016 specifically governs in all circumstances a coroner’s taking of blood samples from those killed in traffic accidents. The statute clearly includes “the various county coroners” within its dictates. Further, the policy of the statute to preserve anonymity seemingly would be thwarted if a coroner simply could draw several samples, one of which is tested in confidence and one of which is not. In short, I.C. § 49-1016 is ambiguous at best concerning the practice condoned by the majority. The majority finds this possible ambiguity determinative and gives the statute the narrowest possible reading. I acceed to their judgment with reluctance.